Citation Nr: 1540039	
Decision Date: 09/17/15    Archive Date: 10/02/15

DOCKET NO.  13-27 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


ISSUE

Entitlement to a waiver of recovery of an overpayment of VA education benefits in the amount of $16,367 in monthly housing allowances.


REPRESENTATION

Appellant represented by:	Reynold Mauro, Esq.


ATTORNEY FOR THE BOARD

J. Juliano, Counsel

INTRODUCTION

The Veteran had several periods of active duty between 1982 and 2003 with the Air National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from determinations of the Committee on Waivers and Compromises (Committee) in Buffalo, New York that denied the appellant's request for a waiver of overpayment.

On his July 2013 substantive appeal, the Veteran requested a videoconference Board hearing, which was scheduled for December 2013.  However, the Veteran failed to appear.  Having acknowledged the recent accreditation of the Veteran's representative, in July 2015, the Board sent a notice to the Veteran and his representative offering another opportunity for a Board hearing.  No response, however, was received.  Therefore, this matter is ready for decision.


FINDINGS OF FACT

1.  There was no fraud, misrepresentation, or bad faith on the part of the Veteran in the creation of the debt.

2.  For the period prior to October 1, 2011, there is no evidence in the record of any notice to the Veteran until January 2013 explaining that prior to October 1, 2011, he was not entitled to any monthly housing allowance for his Post-9/11 GI Bill distance learning coursework; the evidence does not otherwise indicate that he knew, or had any reason to know.

3.  For the period beginning on October 1, 2011, there is no evidence in the record of any notice to the Veteran until the March 2013 statement of the case (SOC) adequately explaining the reduced monthly housing allowance to which the Veteran was entitled for his Post-9/11 GI Bill distance learning coursework; the evidence does not otherwise indicate that he knew, or had any reason to know.

4.  Although the Veteran was unjustly enriched, repayment would not defeat the purpose of the benefit or cause undue financial hardship, and detrimental reliance is not shown, VA is shown to be wholly at fault in the creation of the debt, not the Veteran; therefore, repayment of the $16,367 overpayment is shown to be against equity and good conscience.

CONCLUSION OF LAW

The criteria for entitlement to a waiver of recovery of overpayment of VA education benefits in the amount of $16,367 are met.  38 U.S.C.A. § 5302(a) (West 2014); 38 C.F.R. § 1.962, 1.963, 1.965 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

Because the Veteran's appeal is granted herein, the Board finds that any possible issue as to whether proper notice was given to the Veteran and so forth under 38 C.F.R. § 3.105(h) is rendered moot.  The Board adds that the Court of Appeals for Veterans Claims (Court) has consistently held that the VCAA provisions do not apply in validity of debt and waiver of overpayment cases.  See Schaper v. Derwinski, 1 Vet. App. 430 (1991) (challenging validity of debt); Reyes v. Nicholson, 21 Vet. App. 370 (2007) (waiver of recovery of overpayments) (citing Barger v. Principi, 16 Vet. App. 132 (2002)).

II.  Analysis

The provisions of 38 U.S.C.A. § 5302(c) prohibit the waiver of a debt where there exists in connection with the claim for such waiver an indication of fraud, misrepresentation, or bad faith on the part of the person or persons having an interest in obtaining the waiver.  Similarly, 38 C.F.R. § 1.965(b) precludes a waiver upon a finding of (1) fraud or misrepresentation of a material fact, or (2) bad faith.
If a debtor's conduct is deemed not to have constituted fraud, misrepresentation of a material fact, or bad faith, the request for waiver will be evaluated pursuant to the principles of "equity and good conscience."  38 U.S.C.A. § 5302(a) (West 2014).

VA regulation 38 C.F.R. § 1.965(a) provides that "equity and good conscience" will be applied when the facts and circumstances in a particular case indicate a need for reasonableness and moderation in the exercise of the government's rights.  The decision reached should not be unduly favorable or adverse to either side. The phrase equity and good conscience means arriving at a fair decision between the obligor and the government.  In making this determination, consideration will be given to the following elements, which are not intended to be all inclusive: 

(1) Fault of debtor - where actions of the debtor contributed to creation of the debt; 
(2) Balancing of faults - weighing fault of the debtor against VA's fault; 
(3) Undue hardship - whether collection would deprive the debtor or family of basic necessities; 
(4) Defeat the purpose - whether withholding of benefits or recovery would nullify the objective for which the benefits were intended; 
(5) Unjust enrichment - failure to make restitution would result in unfair gain to the debtor; and 
(6) Changing position to one's detriment - reliance on VA benefits results in relinquishment of a valuable right or incurrence of a legal obligation.  

38 C.F.R. § 1.965(a) (2015).

The Veteran requests a waiver of recovery of an overpayment of VA education benefits in the amount of $16,367 in monthly housing allowances.  

Prior to its amendment in October 2011, 38 U.S.C.A. § 3313 provided that no monthly housing allowance was payable for distance learning.  Effective October 1, 2011, amended 38 U.S.C.A. § 3313(c)(1)(B)(iii) provides that distance learning on more than a half-time basis generally qualifies for 50 percent of the monthly housing allowance amount otherwise payable.
By way of background, a June 2009 certificate of eligibility notified the Veteran that he was approved for VA education benefits for a program of education in Homeland Security Management at Long Island University (LIU) under the Post-9/11 GI Bill beginning on August 1, 2009.  The certificate explained that tuition and fees would be sent directly to the school on the Veteran's behalf, but did not address monthly housing allowances.  Also, the certificate did not address distance learning courses.

In September 2009, the Veteran filed a Form 22-1999 enrollment certification for six credit hours for the period from September 8, 2009 to December 23, 2009.  Nowhere on the Form 22-1999 was there any question provided regarding whether the intended coursework constituted distance learning.  Rather, the box in which the submitter is to enter credit hours is labeled: Credit hours taken in residence, independent study, or TV.

An October 2009 award letter explained the amount of tuition and fees to be paid to directly to the university for the September 2009 to December 2009 period, and also notified the Veteran that he would receive a $1,144 monthly housing allowance for each full month of training (prorated for partial months).  The notice letter did not explain that distance learning did not qualify for a monthly housing allowance.

In January 2010, September 2010, January 2011, and September 2011, the Veteran filed additional Form 22-1999 enrollment certifications.  Again, the Forms did not include any question regarding whether the coursework constituted distance learning.  The Veteran did note on the September 2010 form, however, that his credit hours were "online".

Regarding his January 2010 enrollment, there is no copy of any corresponding award letter in the claims file.  However, a February 2010 FET Master Record report indicates the Veteran was awarded a monthly housing allowance of $1,144.

Regarding the September 2010 enrollment, an October 2010 award letter noted that the university submitted the Veteran's coursework information as including six credit hours, of which six were distance learning; no monthly housing allowance, however, was mentioned in the award letter.

Regarding the January 2011 enrollment, there is no copy of any award letter in the claims file.  However, a February 2011 FET Master Record report indicates the Veteran was awarded a monthly housing allowance of $1,241.

Regarding the September 2011 enrollment, although not prompted by the enrollment form, the Veteran noted that his six credit hours were "online."  An October 2011 award letter included an attachment entitled "Public Law 111-377 Modifications to the Post-9/11 GI Bill," which explained as follows:

Monthly housing allowance benefits are payable to students . . . enrolled solely in distance learning at one-half the national average [Basic Allowance for Housing] BAH for an E-5 with dependents (effective October 1, 2011).

The October 2011 award letter explained the Veteran's monthly housing allowance had therefore been calculated as follows:

The maximum monthly housing allowance payable under the Post-9/11 GI Bill for your school's zip code and rate of pursuit is $1,736.70.  Since you are eligible at the 50 percent rate you will receive $868 a month.

Next, sometime around March 2012, the Veteran received a notice of overpayment of VA education benefits in the amount of $2,403 for the period between September 2011 and December 2011, albeit a copy is not in the claims file.  The overpayment was created because the monthly housing allowance was erroneously paid in its entirety for his distance learning coursework prior to October 1, 2011, and because the allowance was erroneously overpaid for the period from October 1, 2011 through December 2011 for his distance learning.  Subsequently, in January 2013, the Veteran was notified that the overpayment was increased by an additional $13,953 because all of his monthly housing allowances for all of the enrollment periods prior to September 2011 for distance learning at LIU were also erroneously paid.

The Veteran's primary contention is that he had no knowledge, and no reason to know, that he was erroneously paid the monthly housing allowances, and that VA was at fault in creating the debt.

As an initial matter, the Board finds that there is no indication in any of the evidence of record that there was any fraud, misrepresentation, or bad faith on the part of the Veteran, and no such conduct was ever found by the Committee in its denial of a waiver of overpayment in this case.

Having carefully considered all of the evidence, the Board further finds that VA was wholly at fault in the creation of the debt, and that the Veteran did not know or have any reason to know that he was erroneously paid any of his monthly housing allowances for his distance learning coursework at LIU.

As shown above, for the coursework prior to October 1, 2011, none of the enrollment forms completed by the Veteran, nor any correspondence from the RO, ever indicated whatsoever that distance learning was not eligible for a monthly housing allowance.  Rather, the RO notified the Veteran that he was in fact entitled to a monthly housing allowance.  

For the period on and after October 1, 2011, the Board acknowledges that the October 2011 award letter - which is in essence a retrospective notice for the enrollment period already underway from September 2011 to December 2011 - attempted to explain the law change effective October 1, 2011 pertaining to monthly housing allowances for distance learning.  However, a careful reading of the October 2011 award letter, quoted above, could certainly lead a reasonable person to believe that effective October 1, 2011, the regular monthly housing allowance had simply been reduced by 50 percent for distance learning coursework.  In fact, the award letter went on to explain that because the regular monthly housing allowance for the Veteran's applicable locality was $1,737, his monthly housing award would be 50 percent or $868.  The Board emphasizes that the first clear explanation of the law pertaining to the monthly housing allowance was not until it was quoted in the SOC.  More puzzling is that despite the attempted explanation of the law change in the October 2011 award letter, the Veteran's monthly housing allowance for the remainder of that semester from October 1, 2011 through December 2011 was nevertheless still erroneously calculated in that very same award letter and paid in an amount greater than his entitlement.

The Board acknowledges that the receipt by the Veteran of the overpayment constituted unjust enrichment because he was not entitled by law to the overpaid funds, and that no undue financial hardship is shown in the financial records in evidence.  The Board also acknowledges that there is no evidence that the Veteran changed his position in reliance on the payments or that collection of the overpayment would defeat the purpose of the benefit.  However, in balancing all of the elements of "equity and good conscience," the Board ultimately concludes that the repeated fault by VA in failing to notify or erroneously notifying the Veteran of the rules pertaining to distance learning and housing allowances, and the repeated fault by VA in creating the overpayments, by far outweighs the other elements in this case.  

Therefore, having found that the creation of the overpayment was not the result of fraud, misrepresentation, or bad faith by the Veteran, and that VA was wholly at fault in creating the debt, not the Veteran, the Board concludes that the collection of the overpayment in the amount of $16,367 would be against the principals of equity and good conscience, and will thus grant a waiver to the Veteran in that amount.

ORDER

Entitlement to a waiver of recovery of an overpayment of VA education benefits in the amount of $16,367 is granted.

_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


